United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Houston, TX, Employer
)
___________________________________________ )
J.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-886
Issued: February 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 15, 2005 decision which found that she was not entitled to a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award determination.
ISSUE
The issue is whether appellant is entitled to a schedule award following her February 28,
1998 refusal of suitable employment.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a January 11, 2000
decision, the Board affirmed the Office’s February 28 and August 12, 1998 decisions which
1

Docket No. 99-2506 (issued January 11, 2000).

terminated appellant’s compensation effective February 28, 1998 on the grounds that she
neglected suitable work. The Board also affirmed the Office’s February 18, 1999 decision
finding that the Office did not abuse its discretion in refusing to reopen appellant’s claim for
merit review. The facts and the history contained in the prior appeal are incorporated by
reference.
On February 15, 2000 appellant requested that her case be reopened.2 She alleged that
she did not purposefully abandon her job. Appellant submitted a copy of an October 25, 1999
decision from the Social Security Administration decision finding that she had met the disability
requirements entitling her to compensation for disability commencing March 10, 1997.
In a September 28, 2000 report, Dr. Larry L. Likover, a Board-certified orthopedic
surgeon and fitness-for-duty physician, indicated that appellant complained of severe bilateral
shoulder pain. However, his clinical examination reflected significant inconsistencies and no
objective findings to indicate a serious or substantial injury to either the right or left shoulder.
Furthermore, Dr. Likover noted that appellant’s magnetic resonance imaging (MRI) scan was
normal. He advised that appellant’s subjective complaints of disabling pain were not verified by
his examination or by diagnostic testing. Dr. Likover opined that appellant was capable of
working and that no restriction of her activities was required.
On November 20, 2000 the employing establishment requested that the Office address
appellant’s ability to return to work.
By decision dated December 18, 2000, the Office denied appellant’s request for
reconsideration on the grounds that her request neither raised substantial legal questions nor
included new and relevant evidence and thus it was insufficient to warrant review of its prior
decision.
On April 16, 2003 appellant again requested that the Office reopen her case and
requested a schedule award.
By letter dated June 12, 2003, the Office advised appellant that additional medical
evidence was needed.
By letter dated August 6, 2003, the Office requested that appellant’s treating physician
provide an impairment rating according to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). However, no impairment
rating was received.
By decision dated December 29, 2003, the Office denied appellant’s request for a
schedule award as no medical evidence established that she had any permanent impairment. The
Office noted that appellant’s physician failed to provide an impairment rating.
In a December 15, 2003 report, Dr. Marcos V. Masson, a Board-certified orthopedic
surgeon, opined that appellant was at maximum medical improvement. In a January 2, 2004
2

The Office treated this request as a request for reconsideration.

2

report, he advised that appellant was at maximum medical improvement and had impairment of
seven percent. In a January 14, 2004 report, Dr. Masson advised that the fifth edition of the
A.M.A., Guides was utilized and that appellant had a two percent impairment of the left arm,
five percent of the right arm and one percent of the right hand.
On January 7, 2004 appellant requested a hearing, which was held on June 22, 2004.
In an August 5, 2004 letter, appellant’s representative indicated that he was enclosing
additional medical evidence to support of her claim that she had not refused suitable
employment. He enclosed a June 15, 2004 report from Dr. Rafael E. Sacasa, a clinical
psychologist, and contended that the report was sufficient to show that appellant had severe
debilitating depression since her injury. Appellant’s representative argued that all job-related
and nonjob-related conditions needed to be considered and the Office did not properly develop
this aspect of her claim.
In a June 15, 2004 report, Dr. Sacasa noted that he began treating appellant in 2001 for
severe depression, which originated at that time. He opined that appellant could not hold a job or
work and that her emotional state was interfering with her ability to function “in any work
environment.”
By decision dated September 17, 2004, the Office hearing representative found that
appellant was not entitled to a schedule award because the Office previously terminated her
compensation benefits on February 28, 1998 under the provisions of 5 U.S.C. § 8106(c) for
neglecting suitable work after suitable work was offered. The Office hearing representative
noted that the current review was confined to the schedule award decision as the appeal rights
had expired with respect to the suitable work termination decision.
By letter dated September 12, 2005, appellant’s representative repeated his previous
arguments that the modified position was not suitable and that appellant’s claim was not properly
developed. He reargued matters with regard to the termination. Appellant’s representative
referenced appellant’s other accepted work-related injury for an exacerbation of left shoulder
tendinitis and alleged that this was not considered.3
In a January 26, 1998 attending physician’s report, Dr. Thomas Melhoff, a Boardcertified orthopedic surgeon, diagnosed impingent syndrome of the right shoulder and right and
left carpal tunnel releases. He opined that appellant’s condition was due to the injury for which
compensation was claimed. Dr. Melhoff provided permanent restrictions of no lifting over 10
pounds and recommended changing jobs to accommodate her restrictions.
By decision dated December 15, 2005, the Office denied modification of the
September 17, 2004 decision.4
3

File No. 16-0346775.

4

The Office advised appellant that the issues of suitability and sanctions imposed under 5 U.S.C. § 8106(c) were
addressed correctly in the previous decisions. The Office also found that the issues of causal relationship and
conflict of medical opinion were not at issue in the present case.

3

LEGAL PRECEDENT
The Office regulation provides that in termination under section 8106(c) of the Federal
Employees’ Compensation Act5 a claimant has no further entitlement to compensation under
sections 8105, 8106 and 81076 of the Act, which includes payment of continuing compensation
for permanent impairment of a scheduled member.7 The Board has found that a refusal to accept
suitable work constitutes a bar to the receipt of a schedule award for any impairment which may
be related to the accepted employment injury.8
ANALYSIS
In a decision dated February 28, 1998, the Office terminated appellant’s compensation,
effective that same date, on the grounds that she neglected suitable work under section 8106. On
April 16, 2003 appellant filed a claim for a schedule award.
In a decision dated September 17, 2004, the Office hearing representative found that
appellant was not entitled to a schedule award because the Office had previously terminated her
compensation benefits under the provisions of 5 U.S.C. § 8106(c).9 As the Office terminated
appellant’s compensation benefits on February 28, 1998, she is barred from receiving schedule
award compensation for any period after the termination decision was reached.10 The record, as
reflected in Dr. Masson’s December 15, 2003 report, indicates that appellant reached maximum
medical improvement in 2003 following the February 28, 1998 termination date.11 The only
medical evidence submitted to the record establishes the date of maximum medical improvement
well after the termination arising in 1998. Therefore, the hearing representative properly denied
her claim for a schedule award. The Office denied modification of this decision on
December 15, 2005.
On appeal it is argued that the Office did not properly develop the suitable work issue.
However, this aspect of the claim is not properly before the Board. The only issue on appeal is
the denial of the schedule award claim.

5

5 U.S.C. § 8106(c).

6

5 U.S.C. §§ 8105, 8106, 8107.

7

20 C.F.R. § 10.517.

8

See Stephen R. Lubin, 43 ECAB 564, 573 (1992).

9

Appellant was also informed that the appeal rights had expired with respect to the prior termination decision.

10

See supra note 8.

11

See Lizzie M. Greer, 49 ECAB 681 (1998) (where the date of maximum medical improvement occurred after
the termination of compensation based on the refusal to accept a suitable offer of employment, section 8106(c) bars
a claim for a schedule award).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award
following her refusal of suitable work under section 8106(c).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 15, 2005 is affirmed.
Issued: February 8, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

